

EXECUTION VERSION




SECOND WAIVER TO CREDIT AGREEMENT






THIS SECOND WAIVER TO CREDIT AGREEMENT (this “Waiver”) dated as of January 24,
2013, is by and among AMERICAN MIDSTREAM, LLC, a Delaware limited liability
company (the “Borrower”), AMERICAN MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (“Parent”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below (the
“Lenders”), and the Lenders party hereto.


R E C I T A L S


A.The Borrower, Parent, the Lenders, the Administrative Agent and the other
agents referred to therein are parties to that certain Credit Agreement dated as
of August 1, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of November 15, 2011, that certain Second Amendment to Credit
Agreement dated as of June 27, 2012, and that certain Third Amendment and Waiver
to Credit Agreement (“the Initial Waiver”) dated as of December 26, 2012 (the
“Credit Agreement”), pursuant to which the Lenders have made certain Loans and
provided certain Commitments (subject to the terms and conditions thereof) to
the Borrower.


B.The Borrower has requested that compliance with Section 7.19(b) (Consolidated
Total Leverage Ratio) of the Credit Agreement be waived for the fiscal quarter
ending December 31, 2012, subject to the limitations and conditions set forth
herein.


C.The Lenders signatory hereto and the Administrative Agent are willing to
consent to such waiver under the Credit Agreement, in each case, as more fully
described herein, and upon satisfaction of the conditions set forth herein, this
Waiver shall become effective.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section 1.    Defined Terms.    Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all article, schedule, exhibit and
section references in this Waiver refer to articles and sections of the Credit
Agreement.


Section 2. Waivers to Credit Agreement as of the Waiver Effective Date.    The
Lenders agree to waive Parent and Borrower’s compliance with Section 7.19(b) of
the Credit Agreement (Consolidated Total Leverage Ratio) as of the end of the
fiscal quarter ending December 31, 2012 for the period (the “Waiver Period”)
from the Waiver Effective Date through the earlier to occur of (a) March 31,
2013 and (b) the date that Parent and Borrower deliver a certificate (the
“Waiver Termination Certificate”) in form and substance reasonably satisfactory
to the Administrative Agent, demonstrating that the Consolidated Total Leverage
Ratio as of the end of the fiscal quarter ending December 31, 2012 (utilizing
for purposes of such calculation Consolidated Total Indebtedness as of the date
of such certificate after giving effect to any payments of indebtedness made on
such date and Consolidated EBITDA for the period of four fiscal quarters ending
December 31, 2012) is not greater than 4.50 to 1.00. If the Waiver Period
expires pursuant to clause (a) above, an Event of Default with respect to
compliance with Section 7.19(b) of the




--------------------------------------------------------------------------------



Credit Agreement, as of the end of the fiscal quarter ending December 31, 2012,
shall be deemed to have occurred on December 31, 2012 and such Event of Default
shall be continuing. If the Waiver Period expires pursuant to clause (b) above,
compliance with Section 7.19(b) of the Credit Agreement, as of the end of the
fiscal quarter ending December 31, 2012, shall be deemed permanently waived by
the Lenders. For clarity, the Lenders are not providing any waivers with respect
to Parent and Borrower’s compliance with Section 7.19(b) of the Credit Agreement
as of the end of the fiscal quarter ending March 31, 2013 or any fiscal quarter
ending thereafter. It is hereby agreed and understood that the delivery of the
Waiver Termination Certificate shall not be deemed a Compliance Certificate for
purposes of the Credit Agreement and that the Applicable Rate shall not be
affected by such delivery. Upon the Waiver Effective Date, Section 2 of the
Initial Waiver shall be of no further force and effect.


Section 3.    Additional Covenants as of the Waiver Effective Date.    As of the
Waiver Effective Date and for the duration of the Waiver Period, notwithstanding
anything in the Credit Agreement or any other Loan Document to the contrary:


3.1    Total Outstandings shall not exceed $150,000,000.


3.2    The percentages associated with each Pricing Level as described in the
table set forth in the definition of "Applicable Rate" with respect to
Eurodollar Rate Loans, Letters of Credit and Base Rate Loans shall be increased
by 0.50%.


3.3    The Borrower will not, nor will it permit any Subsidiary to, make or
commit to make any Investment, other than Investments pursuant to Sections
7.02(a), (b), (c), (d), (e), (f),
(h) or (i) of the Credit Agreement.


3.4    If the Waiver Period is then in effect, the Borrower shall deliver to the
Administrative Agent, on or prior to February 28, 2013, (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the General Partner
setting forth the Consolidated Total Leverage Ratio as of the end of the fiscal
quarter ending December 31, 2012 calculated as of such date and (ii) (a) a
completed updated Perfection Certificate dated the Waiver Effective Date and
executed by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby and (b) a certificate executed by a Responsible Officer of
the Borrower, stating that the Loan Parties do not own any assets that are not
subject to a perfected Lien in favor of the Collateral Agent for the benefit of
the Secured Parties, other than those assets expressly contemplated to be
excluded under the terms of the Loan Documents. For the avoidance of doubt, such
Compliance Certificate shall be used solely to determine the applicable Pricing
Level and shall not otherwise affect the waiver set forth in Section 2 hereof.


3.5    On each of February 28, 2013, and March 31, 2013, in each case if the
Waiver Period is then in effect (including if the Waiver Period expires on such
date), the Borrower will pay an amount equal to 0.125% of the principal amount
of the Commitments of each Lender that executed this Waiver as of the Waiver
Effective Date, which fees shall be paid to the Administrative Agent for the
account of each such Lender.


Section 4.    Conditions Precedent.    This Waiver shall become effective on the
date (the “Waiver Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.01 of the Credit Agreement):




--------------------------------------------------------------------------------





4.1    The Administrative Agent shall have received executed counterparts (in
such number as may be requested by the Administrative Agent) of this Waiver from
the Administrative Agent, the Collateral Agent, the Required Lenders, Parent and
the Borrower.


4.2    The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Waiver
Effective Date, including (a) to the extent invoiced, reimbursement or payment
of all out of pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement, (b) all fees required to be paid pursuant to the
terms of that certain Fee Letter dated as of January 24, 2013 between the
Borrower, Parent, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner &
Smith and (c) an amount equal to 0.125% of the principal amount of the
Commitments of each Lender, as of the Waiver Effective Date, that executes this
Waiver, which fees shall be paid to the Administrative Agent for the account of
each such Lender and shall be fully earned on the Waiver Effective Date.


Section 5.    Reaffirmation of Guaranty and Security. The Borrower and each
other Loan Party, by its signature below, hereby (a) agrees that,
notwithstanding the effectiveness of this Waiver, the Guaranty and Collateral
Agreement and the other Security Documents continue to be in full force and
effect and (b) affirms and confirms all of its obligations and liabilities under
the Loan Documents, including its guarantee of the Obligations, the Secured Cash
Management Obligations and the Secured Hedging Obligations and the pledge of
and/or grant of a security interest in its assets as Collateral pursuant to the
Security Documents to secure the Obligations, the Secured Cash Management
Obligations and the Secured Hedging Obligations, all as provided in the Guaranty
and Collateral Agreement and the other Security Documents, and acknowledges and
agrees that such obligations, liabilities, guarantee, pledge and grant continue
in full force and effect in respect of, and to secure, the Obligations, the
Secured Cash Management Obligations and the Secured Hedging Obligations under
the Loan Documents.


Section 6.    Miscellaneous.


6.1    Confirmation. The provisions of the Loan Documents, as waived and
modified hereby, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Waiver, without any other waiver,
amendment or modification thereof.


6.2    Ratification and Affirmation; Representations and Warranties.    Each of
the undersigned does hereby adopt, ratify, and confirm the Credit Agreement and
the other Loan Documents, as modified hereby, and its obligations thereunder.
Each of the Borrower and Parent hereby (a) acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly modified hereby, notwithstanding the waivers contained
herein and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Waiver, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date and (ii) (A) as of the date hereof, no Default has
occurred and is




--------------------------------------------------------------------------------



continuing and (B) immediately after giving effect to this Waiver, no Default
will have occurred and be continuing.


6.3    Loan Document.    This Waiver and each agreement, instrument, certificate
or document executed by the Borrower or any of its officers in connection
therewith are "Loan Documents" as defined and described in the Credit Agreement
and all of the terms and provisions of the Loan Documents relating to other Loan
Documents shall apply hereto and thereto.


6.4    Counterparts. This Waiver may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Waiver by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.


6.5    NO ORAL AGREEMENT.    THIS WAIVER, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


6.6    GOVERNING LAW. THIS WAIVER (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


6.7    Payment of Fees. All fees payable under this Waiver shall be payable in
U.S. dollars in immediately available funds, free and clear of and without
deduction for any and all present or future applicable taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(with appropriate gross-up for withholding taxes). All of the fees described
above in this Waiver shall be nonrefundable for any reason whatsoever and shall
be in addition to any other fees, costs and expenses payable pursuant to the
Credit Agreement or any other Loan Document.


6.8    RELEASE.    IN CONSIDERATION OF, AMONG OTHER THINGS, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS’ EXECUTION AND DELIVERY OF THIS
WAIVER, THE PARENT AND THE BORROWER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
HEREBY FOREVER AGREES AND COVENANTS NOT TO SUE OR PROSECUTE AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES, SUBSIDIARIES, SHAREHOLDERS AND “CONTROLLING PERSONS”
(WITHIN THE MEANING OF FEDERAL SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND EACH AND ALL OF THE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES,
AGENTS, ATTORNEYS AND OTHER REPRESENTATIVES OF EACH OF THE FOREGOING IN THEIR
RESPECTIVE CAPACITIES AS SUCH (COLLECTIVELY, THE “RELEASEES” AND EACH A
“RELEASEE”) AND HEREBY FOREVER WAIVES, RELEASES AND DISCHARGES, TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH RELEASEE FROM ANY AND ALL CLAIMS, ACTIONS, SUITS,
DEMANDS, CONTROVERSIES, TRESPASSES, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER,
THAT THE PARENT, THE BORROWER, OR ITS RESPECTIVE SUBSIDIARIES, NOW HAS OR
HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN,




--------------------------------------------------------------------------------



WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER ARISING AT LAW OR IN EQUITY,
AGAINST THE RELEASEES, BASED IN WHOLE OR IN PART ON FACTS, WHETHER OR NOT NOW
KNOWN, EXISTING ON OR BEFORE THE WAIVER EFFECTIVE DATE, THAT RELATE TO, ARISE
OUT OF OR OTHERWISE ARE IN CONNECTION WITH: (I) ANY OR ALL OF THE LOAN DOCUMENTS
OR TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTIONS OR OMISSIONS IN CONNECTION
THEREWITH OR (II) ANY ASPECT OF THE DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG
THE PARENT, THE BORROWER AND THE OTHER LOAN PARTIES, ON THE ONE HAND, AND ANY OR
ALL OF THE RELEASEES, ON THE OTHER HAND, RELATING TO ANY OR ALL OF THE LOAN
DOCUMENTS OR TRANSACTIONS CONTEMPLATED THEREBY.


[signature pages follow]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first written above.








AMERICAN MIDSTREAM, LLC,
as Borrower


By: /s/ Daniel C. Campbell
Name: Daniel C. Campbell
Title: SVP and Chief Financial Officer


AMERICAN MIDSTREAM PARTNERS, LP,
as Parent


By: American Midstream GP, LLC,
a Delaware limited liability company,
its sole general partner


By: /s/ Daniel C. Campbell
Name: Daniel C. Campbell
Title: SVP and Chief Financial Officer


























































[Signature Page to Second Waiver to Credit Agreement]






--------------------------------------------------------------------------------





AMERICAN MIDSTREAM MARKETING,LLC,


AMERICAN MIDSTREAM (ALABAMA GATHERING), LLC,


AMERICAN MIDSTREAM (ALABAMA INTRASTATE), LLC,


AMERICAN MIDSTREAM (ALATENN), LLC,


AMERICAN MIDSTREAM (LOUISIANA INTRASTATE), LLC,


AMERICAN MIDSTREAM (MIDLA), LLC,


AMERICAN MIDSTREAM (MISSISSIPPI), LLC,


AMERICAN MIDSTREAM (SIGCO INTRASTATE), LLC,


AMERICAN MIDSTREAM (TENNESSEE RIVER), LLC,


AMERICAN MIDSTREAM ONSHORE PIPELINES, LLC,


MID LOUISIANA GAS TRANSMISSION, LLC,
each as a Loan Party and


Each By: American Midstream, LLC,
a Delaware limited liability company, each of its sole member




By: /s/ Daniel C. Campbell
Name: Daniel C. Campbell
Title: SVP and Chief Financial Officer


[Signature Page to Second Waiver to Credit Agreement]




--------------------------------------------------------------------------------



AMERICAN MIDSTREAM (BURNS POINT), LLC,


AMERICAN MIDSTREAM CHATOM, LLC,


AMERICAN MIDSTREAM CHATOM UNIT 1, LLC,


AMERICAN MIDSTREAM CHATOM UNIT 2, LLC,
each as a Loan Party


By: /s/ Daniel C. Campbell
Name: Daniel C. Campbell
Title: SVP and Chief Financial Officer










































































[Signature Page to Second Waiver to Credit Agreement]






--------------------------------------------------------------------------------



AMERICAN MIDSTREAM OFFSHORE (SEACREST), LP,
as a Loan Party and


By: American Midstream, LLC,
a Delaware limited liability company, its general partner


By: /s/ Daniel C. Campbell
Name: Daniel C. Campbell
Title: SVP and Chief Financial Officer
















































































[Signature Page to Second Waiver to Credit Agreement]






--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent


By: /s/ Kevin L. Ahart
Name: Kevin L. Ahart
Title: Vice President






























































































[Signature Page to Second Waiver to Credit Agreement]




--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer


By: /s/ Adam H. Fey
Name: Adam H. Fey
Title: Director














































































[Signature Page to Second Waiver to Credit Agreement]






--------------------------------------------------------------------------------



CITIBANK, N.A.,
as a Co-Syndication Agent and a Lender


By: /s/ Todd J. Mogil
Name: Todd J. Mogil
Title: Vice President




































































































[Signature Page to Second Waiver to Credit Agreement)








--------------------------------------------------------------------------------



COMERICA BANK,
as a Co-Syndication Agent and a Lender


By: /s/ Katya Evseev
Name: Katya Evseev
Title: Assistant Vice President










































































[Signature Page to Second Waiver to Credit Agreement]




--------------------------------------------------------------------------------



COMPASS BANK,
as a Co-Documentation Agent and a Lender


By: /s/ James Neblett
Name: James Neblett
Title: Vice President
















































































[Signature Page to Second Waiver to Credit Agreement]




--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender






By: /s/ Wesley Fontana
Name: Wesley Fontana
Title: Vice President








































































































[Signature Page to Second Waiver to Credit Agreement]




--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ John C. Lozano
Name: John C. Lozano
Title: Vice President














































































[Signature Page to Second Waiver to Credit Agreement]






--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Andrew Ostrov
Name: Andrew Ostrov
Title: Director






































































































[Signature Page to Second Waiver to Credit Agreement]




--------------------------------------------------------------------------------



RAYMOND JAMES BANK, N.A.,
as a Lender


By: /s/ Scott G. Axelrod
Name: Scott G. Axelrod
Title: Vice President


































































































[Signature Page to Second Waiver to Credit Agreement]




